Judgment, Supreme Court, New York County, entered on February 22, 1973, dismissing the petition in this article 78 proceeding in the nature of mandamus and vacating the preliminary injunction, unanimously affirmed, without costs and without disbursements. *926Hi affirming, we have noted the opinion on a related matter of Judge Whitman Knapp in the U. S. Court for the Southern District of New York. (See N. Y. L. J., May 4, 1973-, p. 5, col. 5.) It would seem that to relegate the petitioner-appellant to an action at law is injurious to the taxpayers in that the city does not receive the benefit of the lowest bid and may, in addition, be held in damages. However, we seem foreclosed by the decision in People ex rel. Lunney v. Campbell (72 N. Y. 496). (See, also, Lynch v. Mayor, 2 App. Div. 213; Beckwith v. City of New York, 121 App. Div. 462.) Concur— Markewich, J. P., Kupferman, Lane, Steuer and Tilzer, JJ.